    Case 19-00730-5-JNC                    Doc 695 Filed 02/12/20 Entered 02/12/20 12:11:24                                   Page 1 of 1

                                                  Proposed Cash Collateral Budget, February 2020
                                     Washington County Hospital - CAH #1
                           Budget
                          February                             Week of          Week of        Week of          Week of       Total
Week Beginning                                                 2/3/2020        2/10/2020      2/17/2020        2/24/2020   5-Week Total
                                                                    Budget          Budget         Budget           Budget      Budget
Cash - Beginning of Period                                         162,196         227,196        281,032          183,633     162,196

Cash Receipts                                                      150,530         150,530         150,530        150,530       602,119

      Total Cash Receipts                                          295,764         174,556         147,890        164,908       783,118


Operating Expenses (cash basis)
  Payroll Semi-Monthly Gross                                       146,161             -           146,161            -         292,323
  Payroll Taxes                                                     63,441             -            63,441            -         126,882
  Insurance Health - Employees                                         -            37,125             -           37,125        74,250
  Insurance - Work Comp                                                -             2,496             -            4,280         6,776
  Insurance General & Building & Med Malpractice                       -               -             3,041            -           3,041
  Utilities Gas & Electric                                             -             4,000             -            4,000         8,000
  Telephone, Internet, Cable                                           -             1,633             -            1,633         3,266
  Purchased Services                                                   -               -            11,859            -          11,859
  Repairs and Maintenance                                              -               -               -              -             -
  Supplies                                                             -            22,103             -           22,607        44,710
  Office Supplies                                                      320             435             279            300         1,334
  Postage & Delivery                                                     27              32            -                23            82
  HERC CT Lease                                                        -               -             4,122            -           4,122
  Misc Equipment Leases/Maintenance                                  5,747             -             6,086            -          11,833
  Affinity Monthly Fee                                                 -               -               -              -             -
  Misc Equipment Leases/Maintenance                                    -               -               -              -             -
  Contract Labor                                                       -            27,896             -           10,648        38,544
  Centralized Billing Office                                           -               -               -              -             -
  Lab Information System                                               -               -               -              -             -
  Electronic Health Record                                             -               -               -              -             -
  Website, Email accounts, Encryption                                  -               -               -              -             -
  Affinity Management Expenses                                         -               -               -              -             -
  Pharmacy Outsource                                                   -               -               -              -             -
  Petty Cash                                                           893             -               -              -             893
  Property Maintenance                                               2,500             -               -              -           2,500
  Nihon Kohden Central Monitoring System (Telemetry)                 1,675             -               -              -           1,675
  Administrative Expenses                                              -               -               300            -             300
  Contingency                                                       10,000          10,000          10,000         10,000        40,000
      Total Operating Expenses                                     230,764         105,720         245,289         90,616       672,390

Net Operating Cash Flow                                             65,000          68,836         (97,399)        74,292       110,728

Non-Operating Expenses (cash basis)                                                                                                 -
  Debt Service                                                         -               -               -              -             -
  Pre-Petition Missed Payroll                                          -               -               -              -             -
  Reimbursement of Post-Petition Advances                              -               -               -              -             -
  Capital Expenditures                                                 -               -               -              -             -
  Professional Fees                                                    -               -               -              -             -
  Ch11 Trustee Fees                                                    -               -               -              -             -
  Other (Non-operating)                                                -               -               -              -             -
  Bankruptcy Administrator                                             -            15,000             -              -          15,000
  IT Costs                                                             -               -               -              -             -
     Total Non-Operating Expenses                                      -            15,000             -              -          15,000

Net Cash Flow                                                      227,196         281,032         183,633        257,925        95,728

DIP Funding
  Beginning DIP Balance
  Draw                                                                     -              -                -              -            -
  Ending DIP Balance                                                       -              -                -              -            -


Cash - End of Period                                               227,196         281,032         183,633        257,925       257,925
